       Case 1:03-mj-02039-AMD Document 3 Filed 03/23/21 Page 1 of 1 PageID: 1



JMR-
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                      :      Mag. No. 03-2039 (AMD)

         v.                                   :

FNU LNU                                       :      UNSEALING ORDER

         This matter having come before the Court on the application of the United States of

America (Jason M. Richardson, Assistant U.S. Attorney, appearing) for an order that the

Criminal Complaint filed in the above-captioned matter be unsealed; and for good cause shown,

                       UG th day of March 2021,
         IT IS ON this ____

         ORDERED that the Criminal Complaint filed in the above-captioned matter is unsealed.




                               HON. ANN MARIE DOINO
                               UNITED STATES MAGISTRATE JUDGE
